SEILER, Judge
(concurring in result).
As pointed out in the principal opinion, the Kansas City obscenity ordinance was recently held constitutional by this court en banc in Kansas City v. O’Connor, 510 S.W.2d 689 (Mo. banc 1974). Hence, no useful purpose would be served by again expressing my dissent and causing the present case to be transferred to the court en banc for reiteration of what has already been said.
*491However, I think it should be pointed out that the attempted definition of obscenity in the Kansas City ordinance is much broader than can constitutionally be sustained, either under the First and Fourteenth Amendments or under Art. I, Sec. 8 of the 1945 Missouri Constitution, V.A.M. S. The ordinance provides that “Material is obscene if, considered as a whole, its predominant appeal is to prurient interest, that is, a shameful or morbid interest, in nudity, sex or excretion, and if in addition it goes beyond customary limits of candor in describing or representing such matters.”
Two recent United States Supreme Court decisions, Jenkins v. Georgia, 418 U.S. 153, 94 S.Ct. 2750, 41 L.Ed.2d 640 and Hamling v. United States, 418 U.S. 87, 94 S.Ct. 2887, 41 L.Ed.2d 590 both decided June 24, 1974, state without equivocation that “no one will be subject to prosecution for the sale or exposure of obscene materials [unless these materials] depict or describe patently offensive ‘hard core’ sexual conduct” (emphasis added).
The Kansas City ordinance attempts to go much further than that. If it were not for Jenkins v. Georgia, supra, it would be illegal to show “Carnal Knowledge” (which the critics named as one of the ten best films of 1971) in Kansas City as it involves nudity and sex, which is all that would be needed to establish a predominant appeal to prurient interest going beyond customary limits of candor, as shown by the verdict of the jury in the Jenkins case. Thanks to the United States Supreme Court, “Carnal Knowledge” can' now be shown in Kansas City, but not because the Kansas City ordinance is not broad enough to prohibit it. The ordinance clearly attempts to bar material which does not come close to being hard core sexual conduct and thus restricts more than the federal or Missouri constitutions allow. Yet the principal opinion finds no fault with it.
It is unfortunate that the Kansas City ordinance continues to be a vehicle for officials to censor that which they find distasteful; it is equally unfortunate that this court is willing to make a case by case determination with respect to each book, film, play, or utterance which comes before us on the issue of obscenity. And our determination of what is and what is not obscene will be based, in actuality, on our own personal notions of “offensiveness” because there is no adequate definition of “hard core” sexual conduct.
Not only is the court a victim of the uncertainty engendered by the ordinance, but those persons potentially liable under the ordinance cannot know with any degree of certainty whether or not they are committing a crime until a majority of this court declares the material in question to be obscene. The usual statutory crime such as burglary, to take a common example, consists of specific conduct which, when accompanied by the requisite mental state, constitutes an illegal act. But the crime of exhibiting or distributing obscene material depends ultimately upon what a majority of this court subjectively finds offensive. Nor can any number of interpretive decisions provide adequate guidelines, for each book or film or picture is unique unto itself when taken as a whole.
With these reservations and under compulsion of Kansas City v. O’Connor, supra, I reluctantly concur in the result reached in the principal opinion.